Froessel, J.
Defendant was convicted of unlawfully operating a filling station in that he willfully failed to procure a license from the Department of Taxation and Finance as required by section 283-a of the Tax Law. The Attorney-General concedes that the issuance of a license may be compelled by mandamus, and once issued may not be taken away except by due process. We are agreed that section 283-a of the Tax Law is valid.
We do not now concern ourselves with the unreasonableness of any regulation, for such question is not an issue here; nor are the alleged serious future dire consequences which defendant fears and envisions. We will face those problems when they present themselves. “ Constitutional questions are not to be decided hypothetically ” (Annister Mfg. Co. v. Davis, 301 U. S. 337, 353; see, also, Salzman v. Impellitteri, 305 N. Y. 414, 420).
The judgment appealed from should be affirmed.